           Case 1:18-cv-02712-KBJ Document 11 Filed 04/25/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
______________________________________
                                            )
ROBYN L. GRITZ,                             )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   ) Civil Action No. 18-2712 (KBJ)
                                            )
WILLIAM P. BARR, in his official capacity   )
as Attorney General of the United States, 1 )
                                            )
              Defendant.                    )
______________________________________ )

             DEFENDANT’S CONSENT MOTION FOR EXTENSION OF TIME
                   TO RESPOND TO PLAINTIFF’S COMPLAINT

        Defendant William P. Barr, Attorney General of the United States, through undersigned

counsel, respectfully moves the Court for a 29-day extension of time to file Defendant’s response

to Plaintiff’s complaint, from April 25, 2018, until May 24, 2019. This is Defendant’s second

request for an extension of time in this matter. Pursuant to Local Civil Rule 7(m), undersigned

counsel has consulted with counsel for Plaintiff and Plaintiff consented to the relief requested.

Defendant acknowledges that the Court’s General Order (ECF No. 3) requires extension motions

to be filed at least two business days in advance of the deadline. As explained below, however,

Defendant believes there is good cause for granting this motion.

        Defendant was served in this matter on January 25, 2019, during the last day of the

government shutdown. Due to apparent confusion caused by the shutdown regarding the

coordination of information between the U.S. Attorney’s Office and the Federal Bureau of

Investigation (“FBI”), the FBI was delayed in assigning an agency contact to this case and

requesting relevant files from Defendant’s Equal Employment Opportunity (“EEO”) office. The


1
          Pursuant to Federal Rule of Civil Procedure 25(d), Attorney General William P. Barr is automatically
substituted as the Defendant in this action for former Acting Attorney General Matthew Whitaker.
          Case 1:18-cv-02712-KBJ Document 11 Filed 04/25/19 Page 2 of 4



FBI later assigned a paralegal to gather the EEO documents related to Plaintiff’s administrative

case and provide them to undersigned counsel. After conferring with Plaintiff’s counsel

regarding a potential dispositive motion with respect to any unexhausted claims, undersigned

counsel learned today (i.e., April 25, 2019) that there may be additional EEO documents related

to Plaintiff’s amendment of her EEO complaint regarding her Rehabilitation Act claim that the

FBI has not located. Accordingly, Defendant respectfully requests an extension of time to allow

the FBI to locate any additional relevant EEO documents, assign counsel to assist undersigned in

this proceeding, and confer with Plaintiff regarding any exhaustion issues in order to potentially

reduce or eliminate the need for dispositive motions on those issues prior to any discovery in this

case.

        A proposed order is attached.




                                                 2
Case 1:18-cv-02712-KBJ Document 11 Filed 04/25/19 Page 3 of 4



                           Respectfully submitted,

                           JESSIE K. LIU, D.C. Bar # 472845
                           United States Attorney

                           DANIEL VAN HORN, D.C. Bar # 924092
                           Chief, Civil Division

                           By: /s/ Christopher C. Hair
                           CHRISTOPHER C. HAIR, Pa. Bar # 306656
                           Assistant United States Attorney
                           Civil Division
                           United States Attorney’s Office
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Telephone: (202) 252-2541
                           Email: christopher.hair@usdoj.gov

                           Counsel for Defendant




                              3
         Case 1:18-cv-02712-KBJ Document 11 Filed 04/25/19 Page 4 of 4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
ROBYN L. GRITZ,                        )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 18-2712 (KBJ)
                                       )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
            Defendant.                 )
______________________________________ )

                                  [PROPOSED] ORDER

       Upon consideration of Defendant’s motion for an extension of time, it is ORDERED that

the Motion is granted; it is FURTHER ORDERED that Defendant’s response to Plaintiff’s

complaint will be due on May 24, 2019.

SO ORDERED.




___________                                      ________________________________
Date                                             Kentanji Brown Jackson
                                                 United States District Judge
